FIRST DIVISION
                                 DOYLE, C. J.,
                          PHIPPS, P. J., and BOGGS, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                   February 25, 2016




In the Court of Appeals of Georgia
 A15A1721. SPOONE v. THE STATE.

      PHIPPS, Presiding Judge.

      Following a bench trial, the probate court found Eric Spoone guilty of DUI and

other traffic offenses. Spoone appealed to superior court, challenging the denial of his

motion to suppress, but the superior court affirmed the probate court’s ruling. Spoone

now appeals here, arguing that the DUI evidence against him should have been

suppressed because it resulted from a police officer’s illegal entry into his home.

Because there was evidence to support the probate court’s finding that Spoone’s

mother consented to the officer’s entry, we affirm.

      An appellate court reviewing a trial court’s ruling on a motion to suppress is

guided by three principles:
      First, when a motion to suppress is heard by the trial judge, that judge
      sits as the trier of facts. The trial judge hears the evidence, and his
      findings based upon conflicting evidence are analogous to the verdict of
      a jury and should not be disturbed by a reviewing court if there is any
      evidence to support it. Second, the trial court’s decision with regard to
      questions of fact and credibility must be accepted unless clearly
      erroneous. Third, the reviewing court must construe the evidence most
      favorably to the upholding of the trial court’s findings and judgment.1


      The record shows the following undisputed facts. In the early morning hours

of June 14, 2013, a deputy with the Franklin County Sheriff’s Office responded to a

911 call reporting a single-car accident in which the vehicle had left the scene. When

the deputy arrived, he saw that a telephone pole had been struck and “flipped,” and

he noticed a trail of oil or other vehicular fluid leading away from the pole. The

deputy spoke with the caller, who said that his neighbor – Spoone – had been driving

a truck that hit the pole. The deputy followed the trail of fluid to a truck parked in

Spoone’s driveway that was emitting smoke and showed “very extensive damage.”

      The deputy knocked on the front door of the house and spoke with Spoone’s

mother. The deputy then proceeded to the basement, where he found Spoone bleeding

from the head. Spoone and his mother accompanied the deputy outside to view the

      1
          Miller v. State, 288 Ga. 286 (1) (702 SE2d 888) (2010) (citation omitted).

                                           2
truck, after which the deputy summoned a Georgia State Patrol trooper to investigate

the accident and an ambulance to evaluate Spoone’s head injury. The deputy noticed

that Spoone smelled strongly of alcohol, had bloodshot eyes, and was unsteady on his

feet. The trooper arrived about 30 minutes later and, after a brief investigation,

arrested Spoone for DUI. Spoone consented to chemical testing of his blood, which

showed a blood-alcohol content of 0.209 grams. He was later cited for multiple traffic

offenses2 and scheduled for a non-jury trial in probate court.

      Spoone moved to suppress the evidence discovered as a result of the deputy’s

warrantless entry into his residence, and the probate court combined the hearing on

that motion with the bench trial. At trial, the deputy and Spoone’s mother gave

differing accounts of the circumstances leading to his entry into the residence. The

deputy testified that after he knocked on the door of the residence, the mother opened

it and the deputy told her that Spoone’s truck had been in a “bad accident just up the

road.” The mother responded that Spoone was inside the house, but she did not think

he had been involved in an accident. The deputy said, “[D]o you mind if we go down

and check on [him] to make sure he’s okay due to the damage of the vehicle and the

      2
        Specifically, Spoone was charged with DUI, failure to maintain lane, leaving
the scene of an accident, failure to use a safety belt, failure to notify the owner upon
striking a fixture, and driving on the wrong side of the roadway.

                                           3
pole?” According to the deputy, the mother agreed and escorted him downstairs to the

basement, where they encountered Spoone. The deputy testified that the mother

consented to his entry into the residence, never said she did not want him there, and

never asked him to leave. The deputy also stated that Spoone and his mother agreed

to step outside with him to look at the truck.

      Spoone’s mother, on the other hand, testified that after knocking on the door,

the deputy immediately asked her to come outside to view the truck, which she did

even though walking was painful for her due to a recent surgery. The mother stated

that she told the deputy that Spoone was downstairs and that she would summon him

if the deputy would wait at the doorway. The mother denied inviting the deputy

inside. But, according to the mother, the deputy followed her downstairs without her

permission, and she did not realize he was behind her until she reached the basement

staircase. The mother further testified that upon entering the basement, the deputy

promptly handcuffed Spoone and led him outside. The mother conceded that she

“depend[ed] totally” on her son to provide her with transportation and other care and

that she would have to switch doctors if he were unable to drive.

      After the trial, the probate court entered a written order denying Spoone’s

motion to suppress, finding that “the consent to enter the residence was given

                                          4
voluntarily, [Spoone] was not under arrest and voluntarily consented to leaving the

sanctity of the residence.” The court also found Spoone guilty of DUI and three other

traffic offenses. Spoone appealed to the superior court, which affirmed the probate

court’s rulings. He now seeks review here.

         1. Spoone argues that the probate court erred by finding that the deputy’s entry

into his residence was consensual. We disagree.

         “Fundamentally, there exists a justified expectation of privacy against

unreasonable intrusions into the home. Therefore, an unconsented police entry into

the home constitutes a search within the meaning of the Fourth Amendment.”3 A

warrantless entry into and search of a residence may be authorized by the consent of

a person possessing common authority over the premises,4 but the state bears the

burden of proving that such consent was voluntary under the totality of the

circumstances.”5 Faced with conflicting accounts, the probate court credited the



         3
      Pledger v. State, 257 Ga. App. 794, 797 (572 SE2d 348) (2002) (citations and
emphasis omitted).
         4
             Spoone does not challenge his mother’s authority to consent to the deputy’s
entry.
         5
      Pledger, 257 Ga. App. at 798; Brown v. State, 261 Ga. App. 351, 353 (1) (582
SE2d 516) (2003).

                                              5
deputy’s testimony over the mother’s and concluded that the mother had consented

to the deputy’s entry. In addition, as the superior court noted in affirming the probate

court, the mother was dependent upon Spoone and therefore wanted him to avoid a

DUI conviction, whereas the deputy had no motive to lie. Evaluating the credibility

of the witnesses was a matter for the probate court, and we have no basis for

disturbing its determination on appeal.6 The evidence presented at the hearing/trial

authorized the probate court to determine that the mother consented to the deputy’s

entry into the residence, and consequently the court did not err by denying Spoone’s

motion to suppress.

      2. Spoone also argues that the probate court failed to apply a “totality of the

circumstances” analysis to the question of whether his mother gave valid consent. But

the absence of exhaustive findings in the probate court’s order concerning every

circumstance potentially relevant to the voluntariness of consent does not mean that

the court applied the wrong standard. The court explicitly stated that its finding of


      6
         See State v. Rowell, 299 Ga. App. 238, 240 (682 SE2d 238) (2009) (“When
the outcome of a motion to suppress depends on the credibility of the witnesses or on
disputed facts, and the trial court has not committed an error of law, the court’s ruling
will not be disturbed on appeal.”) (footnote omitted); Buckholts v. State, 247 Ga. App.
697, 699 (2) (545 SE2d 99) (2001) (finding no clear error in trial court’s “credibility
determination” that defendant voluntarily consented to search).

                                           6
voluntary consent was “[b]ased upon all the evidence and testimony of the

witnesses,” and Spoone fails to indicate any relevant circumstance that the court did

not consider.

      3. Finally, Spoone maintains that the deputy’s entry into the home was not

authorized by any exigent circumstances. But we need not consider the possibility of

exigent circumstances, as the probate court found that the entry was justified by

consent.

      Judgment affirmed. Doyle, C. J., and Rickman, J., concur.




                                         7